Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 11/18/2021. As directed, claims 1, 4, 9-10, and 12 were amended. Claims 11, 13, and 20 were cancelled. New claims 21-23 were added. Accordingly, claims 1-10, 12, 14-19, and 21-23 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Xin Xie on 2/12/2022.
The application has been amended as follows: 
•	In claim 3, line 4, replace “in a direction corresponding to a side of the broken sensor” with --in the direction corresponding to the side of the broken sensor.--
•	In claim 6, line 1, replace “wherein the data comprises an image or one or more features extracted from the image at a specific location” with --wherein the data comprises a first image or one or more features extracted from the first image at a specific location--
In claim 7, line 3, replace “in a direction of the first side.” with --in the direction corresponding to the side of the broken sensor.--
•	In claim 9, line 6, replace “in a direction of the first side.” with --in the direction corresponding to the side of the broken sensor.--
•	In claim 12, line 13, replace “broken sensor; limiting” with --broken sensor; and limiting--
•	In claim 14, line 1, replace “claim 13” with --claim 12--
•	In claim 15, line 1, replace “claim 13” with --claim 12—
•	In claim 16, line 1, replace “wherein the data comprises an image or one or more features extracted from the image at a specific location” with --wherein the data comprises a first image or one or more features extracted from the first image at a specific location--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, Examiner deems a method of determining a safe driving action of a vehicle, comprising: capturing data from a sensor; determining, based on the captured data, whether the sensor is broken; in response to determining that the sensor is broken: based on a density of moving objects surrounding the vehicle: determining whether to limit a range of motion of the vehicle; and in response to determining to limit the range of motion of the vehicle, determining an extent by which to limit the range of motion, wherein the limitation on the range of motion comprises a restriction on a number of degrees which the vehicle is permitted to move in a direction corresponding to a side of the broken sensor; limiting the range of motion of the vehicle according to the determined extent to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include limiting a number of degrees which the vehicle is permitted to move in a direction corresponding to a side of the broken sensor based at least partially on a density of moving objects surrounding the vehicle.
Claims 2-10, 17-19, and 21-23, and 14-16 depend from claims 1 and 2, respectively, and are deemed to be allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669